DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 10113, as shown in figure 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --ELECTRICAL CONNECTOR WITH GROUND TERMINALS AND SHIELDING GROUND TERMINALS AROUND SIGNAL TERMINALS--.
Claim Objections
Claims 5-11, 13, and 18-19 are objected to because of the following informalities:  In claim 5 lines 4-5, the phrase “one ends of two adjacent first conductive connecting pads” should read --one end of each two adjacent first conductive connecting pads--.  Claims 6-11 and 18-19 include all the limitations of claim 5 and are objected to for the same reasons.  In claim 13, there are second conductive connecting pads without first conductive connecting pads.  It is suggested to change claim 12 to depend on claim 5, where first conductive connecting pads are claimed.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (10,958,016).
With regard to claim 1, Yang teaches, as shown in figures 1-20 and taught in column 8 lines 6-11: “An electrical connector 1 connected with a cable connector 3, 200, and 300, the cable connector comprising a plurality of ground terminals 2002, a plurality of signal terminals 30 and an electromagnetic shielding member (conductive jacket of 3 in figure 10), the electrical connector 1 comprising: a circuit board 2 comprising an electrical connecting area (where pads 23, 221, and 222 are located in figure 20); a plurality of ground conductive pads 221 disposed on a surface of the electrical connecting area of the circuit board 2 at intervals, each of the ground conductive pads 221 being connected with the corresponding ground terminal 2002; a plurality of signal conductive pads 222 disposed on the surface of the electrical connecting area of the circuit board 2 at intervals, at least one signal conductive pad 222 being disposed between two adjacent ground conductive pads 221, each of the signal conductive pads 222 being connected with the corresponding signal terminal 30; and a shielding ground conductive pad 23, the shielding ground conductive pad 23 being disposed on the surface of the electrical connecting area of the circuit board 2 and being disposed on one side (upper right side of 221 in figure 20) of the plurality of ground conductive pads 221, the shielding ground conductive pad 23 being connected with the electromagnetic shielding member 23”.

With regard to claim 12, Yang teaches: “The electrical connector according to claim 1”, as shown above.
Yang also teaches, as shown in figures 1-21: “wherein each of the ground conductive pads 221 is connected (through 200, 2001, and the conductive jacket of 3 in figure 21) with the shielding ground conductive pad 23”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (10,958,016).
With regard to claim 2, Yang teaches: “The electrical connector according to claim 1”, as shown above.
Yang does not teach: “wherein the number of shielding ground conductive pads can be multiple; the plurality of shielding ground conductive pads are disposed on the surface of the electrical connecting area of the circuit board at intervals”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the shielding ground conductive pad as multiple ground conductive pads since doing so would still enable the ground conductive jackets of the cables to the ground of the circuit board and would enable the ground conductive jackets to be connected to each other through the board as needed.  Also, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179.

With regard to claim 3, Yang teaches: “The electrical connector according to claim 2”, as shown above.
Yang does not teach: “wherein each of the shielding ground conductive pads corresponds to a gap between the adjacent ground conductive pad and the signal conductive pad”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yang so that each of the shielding ground conductive pads since doing so would only involve changing the location of the shielding ground conductive pads and would provide more ground shielding around the signal conductive pads.  Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (10,958,016) in view of Casher (WO2010011753A1).
With regard to claim 4, Yang teaches: “The electrical connector according to claim 1”, as shown above.
Yang does not teach: “wherein the plurality of ground conductive pads are integrally connected in series into one piece”.
In the same field of endeavor before the effective filing date of the claimed invention, Casher teaches, as shown in figure 4: “wherein the plurality of ground conductive pads 125 are integrally connected in series into one piece (through ground plane 144)”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Casher with the invention of Yang in order to provide shielding for the signal contact pads (Casher, paragraph 49).
Allowable Subject Matter
Claims 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-11, 13, and 18-19 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831